Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with W. Scott Strickland (Reg. No. 63,299) on 4/09/2021.

The application has been amended as follows: 
Claim 23 (Canceled).
Claim 25 (Canceled).
Claim 26 (Canceled).

Election/Restrictions
The restriction requirement between groups I and II, as set forth in the Office action mailed on 6/08/2018 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 14, 16, 17, is withdrawn. Examiner notes the restriction of Groups III (claims 23, 25, and 26) is not withdrawn and such claims canceled, as described above.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance

Claims 8, 10, 11, 13, 14, 16, 17, 18, 20, and 21 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 8 recites “the positioning tab of the insert member is engaged with the notch to position the insert member, and a protrusion to define an opening shape of the gate communicating with the cavity is formed on the parting surface of the one halved mold, the notch (i) being a recessed portion formed at a foot of the protrusion so as to open toward the cavity and receive the positioning tab and (ii) having a wall extending in a height direction of the protrusion so as to contact a tip end of the positioning tab,”
 “is further amended to make very clear that the ‘insert member’ is a constituent component of the claimed apparatus, i.e., that the ‘insert member’ is positively recited in the claims”. As such, the insert member is understood to be a part of the claimed apparatus. The prior art of record Richard, Wang Lee, and Saito, does not teach or reasonably suggest the claimed arrangement of the positing tab engage with the notch and the notch (i) being a recessed portion formed at a foot of the protrusion so as to open toward the cavity and receive the positioning tab and (ii) having a wall extending in a height direction of the protrusion so as to contact a tip end of the positioning tab.
Claim 18 is allowed for similar reasons. The prior art of record Richard, Wang Lee, and Saito, does not teach or reasonably suggest the claimed arrangement of the positing tab engage with the notch and the notch (i) being a recessed portion formed at a foot of the protrusion so as to open toward the cavity and receive the positioning tab and (ii) having a wall extending in a height direction of the protrusion so as to contact a tip end of the positioning tab.
Claims 10, 11, 13, 14, 16, 17, 20, and 21 are allowed at least due their dependence on allowed claim 8. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744